The plaintiffs had obtained judgment in the Supreme Court of Pennsylvania in an action of replevin brought for a shallop. The defendant had claimed property and given security, and tlie judgment was general and for six shillings costs and six shillings damages. This action was on the bond of security given to the sheriff, and Bead, for the plaintiffs, claimed the value of the shallop and damages from the time of the taking. The question as to the value of the shallop was reserved, but upon the point of damages the Court ruled that damages might be as*434sessed [back] to the time of the judgment in replevin, but that the plaintiffs had no claim in this action to damages anterior to that date, and that legal interest should be the rate of damages.